 

Case: 3:19-cv-00230-wmc Document #: 86 Filed: 08/17/21 Page 1 of 1

a Ts Whe Onded Shabes O% chit, Ca veh
. Tea, the... Ldestes > Datuk ot Lo Seon Sia nn.

a Cae aks PGeeue 2 3E wm >

8 Tipe ME Denetd, ce
| Plesk: Le

 

vf

 

_ Notice Us herby g vent Het cJemes Molecler
Demet plaicti le prdse ta Hen whee Captioned.
nner PSE hereby. mpperl te ee. United Stotes Cork ef we
co ppeok Le dhe 7? (a re Load. yedgemen be
conn _f mn on Order grants as SS tinmn ery. -j odgeman bt Loa. ae
tte. delendants entered in ie gehisn en
he, TF dag of Tek, 222)

 

 

D ated sn Fage st YE 2ez|.

 

  

_ Deekse rs Commectionek wodnsh...
PO. Bey 233
Bek Riven Fails, Loiscousin

 

 

 

 

 

 
